               Case 10-11255-CSS       Doc 4317      Filed 08/14/19      Page 1 of 14




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                           Chapter 11

 SS Body Armor I, Inc., et al., f/k/a Point       Case No. 10-11255 (CSS)
 Blank Solutions, Inc., et al.,
                                                  Jointly Administered
                        Debtors.
                                                  Hearing Date: September 17, 2019 at 10:00 a.m. (ET)
                                                  Objection Deadline: September 4, 2019 at 4:00 p.m.
                                                  (ET)

MARCUM RACHLIN, A DIVISION OF MARCUM LLP’S MOTION TO RECONSIDER
 AND VACATE THE COURT’S ORDER SUSTAINING THE RECOVERY TRUST’S
               OBJECTION TO THE MOVANT’S CLAIM

          Marcum LLP, f/k/a Marcum Rachlin, a Division of Marcum LLP (“Marcum”), by and

through its undersigned counsel, hereby moves (the “Motion”) this Court to reconsider and vacate

its Order Sustaining the Objection of Recovery Trust for SS Body Armor I, Inc., et al., f/k/a Point

Blank Solutions, Inc., et al. (“Recovery Trust”) to Marcum’s Claim Number 372. In support of

the Motion, Marcum avers as follows:

                                   PRELIMNARY STATEMENT

          1.    Marcum respectfully requests, pursuant Rules 3008 and 9006 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), that the Court reconsider its Order disallowing

and expunging Marcum’s bankruptcy claim (D.I. 4314), because Marcum did not receive notice

of Recovery Trust’s objection to Marcum’s claim in the amount of $232,609.99, for the rendering

of auditing services on behalf of its client, the Debtors, and Marcum is entitled to an extension to

respond to the Recovery Trust’s Objection, pursuant to Bankruptcy Rules 3008, 9006(b)(1) and

Pioneer Investment Services, Company v. Brunswick Associates L.P., et al., 507 U.S. 380, 395

(1993).
             Case 10-11255-CSS         Doc 4317      Filed 08/14/19      Page 2 of 14




       2.      Marcum can satisfy each of the four (4) Pioneer factors because: (i) if the Court

denies this Motion, Marcum will be severely and irreparably prejudiced in comparison to no

prejudice or negative impact to the Recovery Trust; (ii) a delay of this matter by just a few weeks

to allow Marcum to file a response to the Recovery Trust’s Objection would not impact the

efficient administration of this case; (iii) the cause of the delay was beyond Marcum’s control

because the Objection was sent to the wrong address; hence, Marcum did not receive the filing

such that it knew that it must respond to protect its legal rights to a bankruptcy claim; and (iv)

Marcum has, and continues to, act in good faith in an effort to preserve its legitimate and justified

bankruptcy claim. For the reasons set forth below, the Court should exercise its discretion under

Bankruptcy Rules 3008 and 9006(b)(1) and grant Marcum’s Motion and permit Marcum fourteen

(14) days to response to the Recovery Trust’s Objection to Marcum’s claim.

                                         JURISDICTION

       3.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

A. MARCUM’S ENGAGEMENT BY THE DEBTORS FOR AUDITING SERVICES

       4.      Marcum LLP, then Rachlin (collectively referred to as “Marcum”), first started

serving as Point Blank Solutions, Inc.’s registered, independent auditors in or around June of 2005.

See Exhibit “1” attached hereto, Declaration of Kim A. Lamplough in Support of the Motion for

Reconsideration of Marcum, LLP (“Lamplough Declaration”), at ¶ 16.

       5.      Marcum served as Point Blank’s auditor from June 2005 to June 29, 2009. See id.




                                                     2
             Case 10-11255-CSS         Doc 4317      Filed 08/14/19       Page 3 of 14




       6.      Consistent with Marcum’s role as auditor, Marcum was engaged by Point Blank

each year to audit consolidated financial statements. See id., at ¶ 17.

       7.      In furtherance of its auditor relationship with Marcum, the Chairman of Point

Blank’s Audit Committee, Bernard C. Bailey, executed an engagement letter on November 4,

2008 (the “Engagement Letter”). See id., at ¶ 12 and Ex. “A” to the Lamplough Declaration, the

Engagement Letter.

       8.      The Engagement Letter confirms the parties’ understanding “of the services

[Rachlin was] to provide for Point Blank Solutions, Inc. (the “Company” or “Point Blank”) for the

year ended December 31, 2008” and review of the quarterly financial information for the year

ending December 31, 2009. See id., Lamplough Declaration, Ex. A, Engagement Letter, at ¶¶ 1

and 12 (upon information and belief, handwritten paragraph numbers were in the original, executed

document).

       9.      Marcum also was engaged to communicate any deficiencies identified in Point

Blank’s “internal control over financial reporting” by “communicate[ing] in writing to the Audit

Committee and management any significant deficiencies and material weaknesses relating to

internal control over financial reporting identified while performing our audit.”        See id., at

paragraphs 5 and 6.

       10.     It was during Marcum’s audit of Point Blank, in or around August 2006, that

Marcum discovered actions and/or conduct on the part of Point Blank’s officers that were later

found to constitute violations of the law. See Ex. 1, Lamplough Declaration, at ¶ 20.

       11.     Pursuant to its obligations to Point Blank, Marcum reported the conduct that it

discovered to the Audit Committee and the Securities and Exchange Commission. See id., at ¶ 21.




                                                     3
                 Case 10-11255-CSS        Doc 4317     Filed 08/14/19     Page 4 of 14




           12.    Paragraph 19 of the Engagement Letters sets forth the hourly rates that could be

charged by Marcum for the “Audit of the Company’s consolidated financial statements and

internal control over financial reporting” and “review of each of the Company’s consolidated

financial statements for the quarters ending in the year ended December 31, 2009.”                See

Lamplough Declaration, Ex. A, Engagement Letter, at ¶ 19.

           13.    Paragraph 20 makes clear that it was the “Company,” meaning Point Blank, that

was responsible for paying Marcum’s costs, stating: “The Company will also be billed for travel

and other out-of-pocket costs such as report production, word processing, postage, etc.” See id.,

at ¶ 20.

           14.    Paragraph 22 of the Engagement letter provides that the Company (meaning Point

Blank) could be billed for costs incurred by Marcum to fulfill its legal obligations to report illegal

acts. Specifically, Paragraph 22 states:


                  To fulfill our responsibilities under these acts and/or to generally carry out our
                  duties, we may need to consult with your counsel, or counsel of our choosing, about
                  any such issues, including potential illegal acts of which we become aware.
                  Additional fees, including reasonable legal fees incurred, if any, will be billed to
                  you. You agree to fully cooperate with any procedures that we may deem necessary
                  to perform.

Id. (upon information and belief, italics text was handwritten in the original document).

           15.    Paragraph 23 of the Engagement Letter contemplated additional costs associated

with subpoenas that may be served upon Marcum and testimony that may be required of Marcum,

and mandated that Point Blank pay such costs. Specifically, Paragraph 23 states:


                  As a result of the fact that you have advised us that the Company continues to be
                  involved in certain pending litigation, we may have to consult with our counsel, as
                  well as yours. Further, should we be served with an SEC enforcement investigative
                  subpoena, or another form of subpoena, requiring that we produce certain
                  documents and/or provide future testimony in such an investigation, or otherwise,
                  it is likely that we will be required to spend additional time, and incur additional

                                                       4
                Case 10-11255-CSS        Doc 4317      Filed 08/14/19      Page 5 of 14




                 legal fees and costs of our counsel. Those additional services, including reasonable
                 legal fees and costs incurred by our counsel will be billed to the Company and you
                 agree to pay. . . .

Id. (upon information and belief, italics text was handwritten in the original document).


                 16.    In both Paragraphs 22 and 23, Bernard Bailey, or some other member of

Point Blank’s Audit Committee, edited the Engagement Letter, adding the word “reasonable”

before the words “legal fees.” See Lamplough Declaration, Ex. A, Engagement Letter, at ¶¶ 22

and 23.

          17.    Similarly, upon information and belief, Point Blank’s representative also struck

language at the end of the sentence in Paragraph 23, crossing out terms that appear to relate to the

rates to be charged by Marcum’s counsel. See id.


   B. MARCUM’S PERFORMANCE OF SERVICES ON BEHALF OF THE DEBTORS
      AND IN FURTHERANCE OF MARCUM’S ROLE AS THE DEBTORS’S
      AUDITOR.

          18.    Marcum performed services and incurred costs, on behalf of the Debtors, and in

relation to auditing services provided to the Debtors, valued at $232,609.99, for which the Debtors

has failed to compensate Marcum. See generally Ex. “1,” Lamplough Declaration and Exhibit B

thereto, Invoices.

          19.    True and correct copies of Marcum’s invoices, which form the basis of Marcum’s

Bankruptcy Claim Number 372, are attached to the Lamplough Declaration, as Exhibit “B” thereto

(the “Invoices”).

          20.    Each of the billing entries set forth in the Invoices is accurate and properly subject

to payment by Point Blank. See Lamplough Declaration, at ¶ 29.

          21.     Marcum performed services in connection with subpoena(s) served upon Marcum

by the Securities and Exchange Commission and the United States Department of Justice, arising

                                                       5
             Case 10-11255-CSS         Doc 4317      Filed 08/14/19     Page 6 of 14




from Marcum’s role as Point Blank’s auditor and discovery of unlawful conduct. See id., at ¶ 30.

       22.     Specifically, the costs referenced in Invoice Number 171953, dated August 27,

2009, relate to costs incurred by Marcum to respond to the Department of Justice’s requests for

the production of documents served upon Marcum. See Lamplough Declaration, at ¶ 31; Ex. B,

Invoice Dated 8/27/09.


       23.     Marcum also performed services in connection with its testimony at deposition(s),

grand jury proceedings and at a criminal trial, services that were mandated by subpoenas served

upon Marcum. See id., Lamplough Declaration, at ¶ 32; Ex. B, Invoice Numbers: 176513, 178784,

176840, and 18034 and Summary of Fees dated June 3, 2010.

       24.     Marcum incurred significant attorneys’ fees in connection with its participation in

judicial proceedings, fees which are reflected in invoices billed to Point Blank. See id., Lamplough

Declaration, at ¶ 33; Ex. B, Invoice Numbers: 171953, 176513, 178784, and 182832 and Summary

of Fees dated June 3, 2010.

       25.     Marcum further incurred out-of-pocket expenses for travel to and from judicial

proceedings. See id., Lamplough Declaration, at ¶ 34; Ex. B, Invoice Numbers: 171953 and

176513.

       26.     Marcum incurred $10,000 in fees associated with its transferring its responsibility

as Point Blank’s auditor to another auditing entity. See id., Lamplough Declaration, at ¶ 35; Ex.

B, Invoice Number: 171953.

       27.     None of the services billed to Point Blank in the Invoices relates to work performed,

or costs incurred, by Marcum for the benefit of any of Point Blank’s officers who were charged

with crimes. See id., Lamplough Declaration, at ¶ 36.




                                                     6
                 Case 10-11255-CSS        Doc 4317      Filed 08/14/19      Page 7 of 14




           28.    Rather, all of the services and costs reflected in the Invoices, which are the subject

of Marcum’s Bankruptcy Claim Number 372, are services performed, or costs incurred, by

Marcum for the benefit of Point Blank—the Debtors and/or services performed, or costs incurred,

by Marcum in connection with its role as Point Blank’s auditor. See id., Lamplough Declaration,

at ¶ 37.


           29.    Each of the billing entries on the Invoices represent services performed, or costs

incurred, by Marcum that are compensable pursuant to the express terms of the Engagement Letter,

which was agreed to by Point Blank. See id., Lamplough Declaration, at ¶ 34; Exs. A and B.


    C. DEBTORSS’ BANKRUPTCY CASE & MARCUM’S BANKRUPTCY CLAIM

           27.    On or about April 14, 2010, Point Blank Solutions, Inc. n/k/a SS Body Armor I,

Point Blank Body Armor, Inc. n/k/a SS Body Armor II, Protective Apparel Corporation of

America n/k/a SS Body Armor III, and PBSS (collectively the “Debtors”) filed for relief under

Chapter 11 of the Bankruptcy Code (the “Bankruptcy Cases”).

           28.    On or about August 5, 2010, Marcum filed a Proof of Claim in connection with the

Bankruptcy Cases, Claim Number 372 (the “Claim” or “Marcum’s Claim”).

    D. THE RECOVERY TRUST’S OBJECTION TO MARCUM’S BANKRUPTCY
       CLAIM

           29.    On July 12, 2019, the Recovery Trust filed an Objection to Marcum’s Claim (D.I.

4302) (the “Objection” or the “Recovery Trust’s Objection”).

           30.    However, the factual basis of the Objection is misplaced because the Debtors

improperly assumes and avers that the services subject to Marcum’s Claim were performed for

the benefit of Point Blank’s officers that were later convicted of crimes.

           31.    Pursuant to the Notice of Hearing filed on July 12, 2019 (D.I. 4302-7), the deadline


                                                        7
               Case 10-11255-CSS        Doc 4317     Filed 08/14/19     Page 8 of 14




to file a response to the Objection was July 26, 2019, just a mere fourteen (14) days after the

Objection was filed.

       32.      Marcum did not file a response to the Objection.

       33.      On July 29, 2019, the Recovery Trust filed a Certificate of No Objection, indicating

that Marcum had not filed an “answer, objection or other responsible pleading” to the Objection

(D.I. 4313).

       34.      On July 31, 2019, the Court issued an Order sustaining the Recovery Trust’s

Objection to Marcum’s Claim (D.I. 4314).

       35.      Upon information and belief, the Recovery Trust did not serve Marcum at the

correct address; hence, Marcum did not receive the Objection timely. See generally Exhibit “2”

attached hereto, Affidavit of John Heller, Marcum’s Director (“Heller Aff.”); Exhibit “3” attached

hereto, Affidavit of Juan Roche, Marcum’s mail (“Roche Aff.”); and Exhibit “4” attached hereto,

Affidavit of Diana Jimenez, Marcum’s Office Manager (“Jimenez Aff.”).

   E. MARCUM WAS NOT TIMELY SERVED WITH, NOR DID IT TIMELY
      RECEIVE, THE RECOVERY TRUST’S OBJECTION

       36.      Marcum never received a copy of the Objection; hence, it had no notice of the July

26, 2019 objection deadline.

       37.      Marcum did not discover that the Recovery Trust had filed an Objection to

Marcum’s Claim until Marcum received a copy of the Court’s July 31, 2019 Order, via first-class,

regular mail on August 5, 2019. True and correct copies of affidavits of three (3) Marcum

employees supports Marcum’s averment that it did timely receive a copy of the Objection. See

Ex. 2, Heller Aff.; Ex. “3,” Roche Aff; and Ex. 4, Jimenez Aff.




                                                     8
                Case 10-11255-CSS         Doc 4317      Filed 08/14/19     Page 9 of 14




          38.    Since Marcum was not timely served the Objection, in sufficient time to file a

responsive pleading, it had no way of knowing that it had to take legal action to preserve its Claim.

See id.

          39.    The Recovery Trust did not file with the Court a Certificate of Service identifying

what entities, and at what addresses, the Objection was served.

                                       RELIEF REQUESTED

          40.    Rule 3008 of the Bankruptcy Rules permits Marcum, as a party-in-interest, to file

a motion for reconsideration of a disallowed claim.

          41.    Rule 9006 of the Bankruptcy Rules grants the Court authority to extend deadlines

when there is excusable neglect, even if the motion to extend the deadline is filed after the

expiration of the applicable time period.1 Fed. R. Bankr. P. 9006(b).

         42.     The Supreme Court of the United States has held that “with regard to determining

whether a party's neglect of a deadline is excusable . . . the determination is at bottom an equitable

one, taking account of all relevant circumstances surrounding the party's omission.” Pioneer Inv.

Serv. Co. v. Brunswick Assoc. Ltd. P'ship, 507 U.S. 380, 395 (1993).          Relevant circumstances

include: (1) the danger of prejudice to the non-movant; (2) the length of the delay and its impact

on efficient court administration; (3) whether the delay was beyond the reasonable control of the




1
    Federal Rule of Bankruptcy Procedure 9006(b)(1) states:

          [W]hen an act is required or allowed to be done at or within a specified period by
          these rules or by a notice given thereunder or by order of court, the court for cause
          shown may at any time in its discretion . . . on motion made after the expiration of
          the specified period permit the act to be done where the failure to act was the result
          of excusable neglect.

Fed. R. Bankr. P. 9006(b)(1).


                                                        9
               Case 10-11255-CSS        Doc 4317     Filed 08/14/19     Page 10 of 14




person whose duty it was to perform; and (4) whether the movant acted in good faith. Id; see also,

Ethan Michael Inc. v. Union Tp., 392 Fed.Appx. 906, 909-10 (3d Cir. 2010) (recognizing that an

analysis of excusable delay under Pioneer is an “equity test” that “take[s] into account the totality

of the circumstances” of a case).

         43.     Here, Marcum’s delay in not timely filing a responsive pleading to the Objection is

excusable and reasonable after consideration of all of the surrounding circumstances causing the

delay.

         44.     Therefore, in the interests of equity and in light of the circumstances, Marcum’s

time to file a responsive pleading to the Recovery Trust’s Objection to Marcum’s Claim should

be extended fourteen (14) days from the date the Court enters an order granting reconsideration.

                                      LEGAL ARGUMENT

         A. THE RECOVERY TRUST WILL NOT BE PREJUDICED BY EXTENDING
            THE TIME FOR MARCUM TO FILE A RESPONSE TO THE OBJECTION.

      45.        First, the Recovery Trust will not be prejudiced if Marcum is granted additional

time to file a response to the Objection to its Claim. Just a few days have past since the Court

entered its Order sustaining the Objection; hence, the Recovery Trust/Debtors, nor any other entity

or party, will be prejudiced if Marcum’s best interests are considered and an extension of time is

granted.

         46.     Second, the Recovery Trust’s filing of the Objection and scheduling of a hearing,

just fourteen (14) days later, contravened the Federal Rules of Bankruptcy Procedure. Hence, the

Recovery Trust’s improper filing procedures should not be allowed to prejudice Marcum.

         47.     Bankruptcy Rule 3007 provides, inter alia, that an objection to a claim and notice

of objection “shall be filed and served at least 30 days before any scheduled hearing on the

objection or any deadline for the claimant to request a hearing.”

                                                     10
              Case 10-11255-CSS        Doc 4317      Filed 08/14/19     Page 11 of 14




        48.     The Recovery Trust filed the Objection on July 12, 2019, and the deadline for

Marcum’s response was the minimum days permitted under the Local Rules — fourteen (14) days.

        49.     Even if the Recovery Trust had a justification for scheduling a hearing so quickly

after filing the Objection, the circumstances still mitigate in favor of finding that the Recovery

Trust is not prejudiced in any way by the delay.

        50.     Just a few days have passed since the Court entered its Order sustaining the

Objection. Hence, neither the Recovery Trust/Debtors, nor any other entity or party, will be

prejudiced if Marcum’s best interests are considered and an extension of time is granted.

        51.     In contrast, Marcum would be severely and irreparably prejudiced if its Motion for

Reconsideration is not granted because its ability to recover on its $232,609.99 claim would be

forever lost.

        52.     Therefore, Marcum’s answer to the Objection should properly be considered by the

Court before any prejudicial, final decision is rendered as to Marcum’s ability to assert a

bankruptcy claim.

        B. THE DELAY WILL NOT IMPACT THE EFFICIENT ADMINISTRATION OF
           THIS CASE.

        53.     Second, with respect to the length of delay, courts consider whether, under the

circumstances, the delay “may disrupt the judicial administration of the case.” See, id. (quoting In

re Infiltrator Sys., Inc., 241 B.R. 278, 281 (Bankr.D.Conn.1999)).

        53.     Upon information and belief, to date, no significant action on the part of the Court

or any party has occurred in this matter in relation to the Court’s July 31, 2019 Order expunging

Marcum’s Claim. As such, the Court can easily afford Marcum fourteen (14) days to prepare and

file a response to the Objection, without negatively impacting the judicial administration of this

case.

                                                    11
               Case 10-11255-CSS       Doc 4317      Filed 08/14/19    Page 12 of 14




         C. THE DELAY WAS BEYOND MARCUM’S REASONABLE CONTROL.

         54.     Marcum never received the Objection and had no way of knowing that it was filed,

let alone that Marcum was required to take legal action to preserve its legal rights to a bankruptcy

claim.

         55.     Upon information and belief, the Recovery Trust served Marcum with the

Objection at the wrong address.

         56.     However, the Recovery Trust served Marcum with the Order at the correct address.

         57.     Since the Recovery Trust properly served Marcum with the Order, the Recovery

Trust should have been able to properly serve Marcum with the Objection. Therefore, while the

delay was beyond Marcum’s control, the Recovery Trust’s failure and/or refusal to properly serve

Marcum has directly caused the delay.

         58.     Since learning that the Objection and July 31, 2019 Order were filed, on August 5,

2019, Marcum has proceeded diligently to address the issue and preserve its rights.

         D. MARCUM HAS ACTED IN GOOD FAITH.

         59.     Through this Motion, Marcum seeks an extension of time to file a responsive

pleading to the Recovery Trust’s Objection to Marcum’s Claim in order to preserve its legal right

to recover monies for Marcum’s significant services rendered to the Debtors.

         60.     Marcum has acted in good faith throughout the duration of this matter, acting

diligently and expeditiously to file a bankruptcy claim and address this issue so that the inequity

caused to Marcum is remedied.

         61.     Marcum has a good faith basis to challenge the Objection on its merits because,

contrary to the Recovery Trust’s assertions, Marcum rendered services to the Debtors and/or in

relation to auditing services provided to the Debtors.



                                                     12
             Case 10-11255-CSS        Doc 4317      Filed 08/14/19     Page 13 of 14




       62.     Marcum did not render services on behalf of certain officers of the Debtors who

were later convicted of crimes.

       63.     Critically, the Debtors and Marcum entered into an Engagement Letter whereby the

Debtors agreed to compensate Marcum for fees and costs incurred in connection with its auditing

services and any government investigation of Point Blank’s officers.

       64.     Hence, the Debtors is contractually and equitably responsible for paying Marcum

for its services because the Debtors entered into a contractual document agreeing to compensate

Marcum for the very services and costs that are the subject of Marcum’s Claim.

       65.     In light of the four statements made under oath by Marcum’s employees and the

fact that Marcum never received proper and timely notice of the Objection, the Court should permit

Marcum to develop its arguments refuting the Objection in the form of formal response to the

Objection, so that the Court can consider and weigh all of the relevant facts pertinent to Marcum’s

Claim before depriving Marcum’s of its legal right to assert a claim and recover monies it is

legitimately owed by the Debtors.




                                  [INTENTIONALLY BLANK]




                                                    13
            Case 10-11255-CSS         Doc 4317      Filed 08/14/19        Page 14 of 14




       WHEREFORE, Marcum Rachlin, a Division of Marcum LLP, respectfully requests that

the Honorable Court grant the instant Motion for Reconsideration, vacate the Court’s July 31, 2019

Order sustaining the Recovery Trust’s Objection, and extend Marcum’s deadline to file a

responsive pleading to fourteen (14) days after this Motion is granted.

                                                     BIELLI & KLAUDER, LLC

Date: August 14, 2019                                /s/ David M. Klauder
                                                     David M. Klauder (No. 5769)
                                                     1204 N. King Street
                                                     Wilmington, DE 19801
                                                     Phone: (302) 803-4600
                                                     Fax: (302) 397-2557
                                                     dklauder@bk-legal.com

                                                     and

                                                     Kathleen J. Seligman
                                                     1500 Walnut Street, Suite 900
                                                     Philadelphia, PA 19102
                                                     Phone: (215) 642-8271
                                                     Fax: (215) 754-4177
                                                     kseligman@bk-legal.com


                                                     Counsel to Marcum Rachlin, a Division of
                                                     Marcum LLP




                                                    14
